KLINGER, J.
The only action that the Ridgeville School District Board of Education took in the premises, was to refuse to pay the tuition to the Stryker high school, proposing, however, to allow the father of Kenneth Ruck twelve dollars a month for transporting Kenneth Ruck to the Ridgeville school.
We do not believe that this is furnishing transportation, inasmuch as the father refused at all times to transport the boy to the Ridgeville schools for this sum of money.
A board of education which maintains a high school, is liable for the payment of tuition for all pupils who reside more than four miles from such school, if such pupils attend a nearer high school in another district, unless transportation is furnished for the pupil, to the high school maintained by the board and, under the provision of §7748, GC, we believe that when a board of education maintains its own high school, it must either transport children who live more than four miles from the high school, or pay their tuition in a nearer high school, if they choose to attend the nearer school.
Under the facts as disclosed in this record, the Board of Education of Ridgeville Township Rural School District was fully aware that Kenneth Ruck was eligible to attend high school somewhere, during the time laid in the petition, and it was the duty of the board to make provision, either by transportation to their own high school or to some other high school, as they might decide. Failing to do this, it was the privilege of Kenneth Ruck to select for himself, a school, and, under the law as we interpret it, the Board of Education of Ridgeville Township must pay the tuition, under §7748 GC.
However, under the law of procedure in Ohio, the defendant was entitled to have a jury determine its rights, as well as the rights of the plaintiff, and the trial court was without authority to direct a verdict in favor of the party having the burden of proof. See, Forchner v Millick, 16 O. C.C. (N.S.) 309; 88 Oh St 495. See also, §11465, GC. 11 Oh Ap, 308. Crawford v Wolcott, 11 Ohio, 145.
For these reasons, the verdict and judgment of the Court of Common Pleas will be reversed at costs of defendant in error. Exceptions saved.
CROW, PJ, and KINDER, J, concur.